Citation Nr: 0101865	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, to include organic brain disease.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for blackouts.

5.  Entitlement to service connection for a dysthymic 
disorder, to include as secondary to a service-connected 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, in March 1996, which, in pertinent part, denied the 
veteran's application to reopen a claim of entitlement to 
service connection for residuals of a head injury, to include 
organic brain disease; and February 1997, which denied his 
claims for service connection for headaches, a seizure 
disorder, and blackouts; and service connection for a 
psychiatric disorder, to include as secondary to his service-
connected lumbosacral strain.  The veteran appealed those 
decisions to the BVA and the case was referred to the Board 
for appellate review.

The veteran also submitted a timely notice of disagreement to 
the part of the RO's February 1997 decision denying service 
connection for hypotension.  The RO has not issued a 
statement of the case addressing this issue.  Accordingly, it 
is addressed in the remand appended to this decision. 

The issues of entitlement to service connection for 
headaches, a seizure disorder, blackouts, and a dysthymic 
disorder are also addressed in the remand below. 


FINDINGS OF FACT

1.  An unappealed April 1976 rating decision denied a claim 
of entitlement to service connection for residuals of a head 
injury.

2.  The evidence received since April 1976 includes evidence 
of post-service treatment for residuals of a head injury, and 
includes notations to the effect that the veteran's symptoms 
began in service; such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The April 1976 RO decision that denied a claim of service 
connection for residuals of a head injury is final.  38 
U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since April 1976 is new and material; 
hence, the veteran's claim for service connection for 
residuals of a head injury, to include organic brain disease 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1976, the RO denied a claim of entitlement to 
service connection for residuals of a head injury.  The RO's 
decision was based on the fact that a post-service VA 
neurological examination revealed no residuals of an in-
service head injury.  The veteran was notified of the RO's 
decision the same month.  He did not file a timely notice of 
disagreement and substantive appeal, and the decision became 
final.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000); Person v. Brown, 5 Vet. 
App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence of record in April 1976 consisted of the 
veteran's service medical records, VA medical records from 
October 1975 that reported treatment for head trauma after a 
recent fall, and a March 1976 VA examination report that 
noted no neurological abnormalities and contained a diagnosis 
of residuals of head injury (concussion) by history.  

The evidence submitted since April 1976 consists of the 
following: VA treatment records from October to November 1976 
that reported treatment for occasional syncope and 
intermittent headaches; private treatment records from 
September 1979 that noted that the veteran reported a recent 
episode of unconsciousness, considered to be possibly related 
to hypotension; VA treatment records from November 1980 that 
reported that the veteran complained of headaches and blurred 
vision after being hit in the head the week before; private 
treatment records from October and November 1981 that 
reported an assessment of situational headaches; VA treatment 
records from September 1989 to April 1990 that reported 
diagnoses of chronic headaches and complex partial seizures; 
reports from a series of VA examinations conducted in 
November 1990 that included diagnoses of a seizure disorder 
and chronic headaches; VA treatment records from February to 
November 1994, and from May 1995, that noted diagnoses of 
chronic tension headaches and seizure disorder; a series of 
magnetic resonance imaging (MRI) scans of the of brain, taken 
in May 1995 at a VA facility, that noted lacunar infarcts of 
the basal ganglia and mild diffuse cortical atrophy; reports 
from a series of VA examinations conducted in December 1995 
that included diagnoses of history of migraine headaches and 
history of seizure disorder; a September 1996 VA examination 
report that noted a diagnosis of prominent generalized 
atrophy of the brain, based on the May 1995 MRI and brain 
scans; private treatment records from February 1994 to 
December 1996 that noted occasional trips to the emergency 
room for complaints of headaches, blackouts and seizures; and 
finally, VA treatment records from February 1996 to February 
1997 that reported complaints of headaches and seizures.

The Board finds that the veteran has presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The Board 
notes that the April 1976 rating decision that denied the 
veteran's claim was based on the absence of any neurological 
symptoms during a post-service VA examination.  Since April 
1976, the veteran has submitted abundant evidence of 
neurological symptoms.  Moreover, VA MRI scans of the 
veteran's brain in May 1995 revealed lacunar infarcts of the 
basal ganglia and mild diffuse cortical atrophy, and a 
September 1996 VA examination report included a diagnosis of 
prominent generalized atrophy of the brain, based on the May 
1995 MRI and brain scans.  In addition, the Board notes that 
VA physicians who treated the veteran from September to 
October 1989, and again in June 1994, indicated that the 
veteran's complaints were possibly due to his claimed 
inservice injuries.  All of this evidence, whether by itself 
or in connection with evidence already of record, is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board 
concludes that new and material evidence has been submitted 
to reopen the veteran's claim.

As the veteran's claim for service connection for residuals 
of a head injury, to include organic brain disease is 
reopened, it must be remanded to the RO de novo adjudication.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of service connection for residuals of a head 
injury, to include organic brain disease, is reopened; to 
this extent only, the appeal is granted.


REMAND

In view of the Board's decision reopening the veteran's claim 
for service connection for residuals of a head injury, the 
claim must be remanded to the RO for de novo adjudication.  
There is also a duty to assist the veteran in the development 
of the reopened claim.  The Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board further notes that VA treatment records from 
November 1989 contain a notation to the effect that the 
veteran's depression is secondary to his back disorder.  A 
December 1995 VA examination report contained a diagnosis of 
dysthymia.  VA treatment records from June 1996 reported that 
the veteran suffered from a mood disorder secondary to his 
back condition.  The Board notes that, according to the 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), both major depression and dysthymia are 
encompassed in the broader category of mood disorders.  VA 
treatment records from September 1996 reported that 
depression was secondary to physical problems.  The Board 
finds that additional development is necessary to determine 
the etiology of any psychiatric disorder which may be 
present.

In addition to a claim of entitlement to service connection 
for residuals of a head injury, to include organic brain 
disease, the veteran has also asserted claims of entitlement 
to service connection for headaches, blackouts, and seizures, 
which the RO denied on a direct incurrence basis.  In a May 
1995 statement, the veteran contended that his headaches, 
blackouts, and seizures are secondary to his service-
connected chronic lumbosacral strain.  The Board finds that 
this raises claims for secondary service connection which are 
inextricably intertwined with the direct service connection 
claims in appellate status.  Accordingly, these secondary 
service connection claims must be adjudicated prior to 
appellate review of the direct service connection claims 
noted above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board further notes that, in a March 1996 decision, the 
RO denied a claim of entitlement to service connection for 
hypotension.  In June 1996, the veteran submitted a statement 
and additional evidence relating to his claim for 
hypotension.  The Board construes this statement to 
constitute the veteran's notice of disagreement to the denial 
of service connection for hypotension.  In the past, this 
issue would have been referred to the RO for additional 
development.  Pursuant to a recent decision of the United 
States Court of Appeals for Veterans Claims, however, in such 
a case, the issue is to be remanded to the RO for issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In view of the foregoing, this case must be REMANDED for the 
following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
residuals of a head injury, to include 
organic brain disease; headaches, a 
seizure disorder, blackouts, and a 
psychiatric condition in recent years.  
After securing any necessary release, the 
RO should obtain these records (not 
already in the claims folder) and 
associate them with the claims file.  If 
the search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialists to determine whether he  
currently has a disorder manifested by 
headaches, seizures, and/or blackouts.  
If the veteran does suffer from any such 
disorder, the examiner(s) is/are 
requested to offer an opinion on the 
etiology of such a disorder.  The 
examiner(s) is/are requested to review 
the claims folder and answer the 
following: is it at least as likely as 
not that any residual of a head injury 
that is identified is secondary to 
inservice head trauma rather than a post-
service head injury; and whether it is at 
least as likely as not that any 
headaches, seizures, or blackouts that 
may be present are causally linked to any 
incident of service or were caused or 
aggravated by a service-connected 
lumbosacral strain.  The claims folder 
should be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently suffers from a 
psychiatric disorder.  If a psychiatric 
disorder is diagnosed, the examiner is 
requested to offer an opinion on the 
etiology of the disorder, and 
specifically, to state whether it is at 
least as likely as not that such 
psychiatric disorder is causally linked 
to service or was caused or aggravated by 
a service-connected lumbosacral strain.  
The claims folder should be made 
available to the examiner for review 
before the examination.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO must adjudicate the 
intertwined claims of secondary service 
connection for headaches, a seizure 
disorder, and blackouts; readjudicate the 
claims of service connection for 
headaches, a seizure disorder, and 
blackouts on a direct incurrence basis; 
readjudicate the claim of service 
connection for a psychiatric disorder, to 
include as secondary to a service-
connected lumbosacral strain; and 
adjudicate the reopened claim of service 
connection for residuals of a head injury, 
to include organic brain disease on a de 
novo basis.  If the raised, intertwined 
secondary service connection claims are 
denied, the veteran must be provided with 
his appellate rights; if he submits a 
timely notice of disagreement to a 
decision regarding any of these claims, 
the RO must issue an appropriate statement 
of the case, and the veteran must be 
provided with an opportunity to perfect 
his appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The appellant should be furnished a 
statement of the case addressing the 
issue of entitlement to service 
connection for hypotension, and be given 
the opportunity to perfect his appeal of 
that issue.

The purpose of this REMAND is to provide the veteran due 
process of law and to obtain additional medical information, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 

